internal_revenue_service number release date index number ---------------------------------- -------------------------------- -------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ----------------------------------------------------- telephone number ---------------------- refer reply to cc ita plr-120523-17 date date re request for extension of time to make the election not to deduct the additional first year depreciation legend p sub1 sub2 year1 date1 date2 date3 date4 firm dollar_figurea dollar_figureb dollar_figurec ---------------------------------- ----------------------------- ------------------------------------------------------ ----------------------------- ----------------------------------------------- ----------------------------- ------- --------------------------- -------------------------- ---------------------- ---------------------------- --------------------------- -------------- ---------------- ---------------- dear ---------------- this letter_ruling responds to a letter dated date and supplemental correspondence submitted by p on behalf of its wholly-owned subsidiaries sub1 and sub2 requesting an extension of time to make the election under sec_168 of plr-120523-17 the internal_revenue_code not to deduct the additional first year depreciation under sec_168 for certain qualified_property placed_in_service by sub1 and sub2 during the short taxable_year ended date1 the year1 taxable_year this request is made pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations all references in this letter_ruling to sec_168 are treated as a reference to sec_168 as in effect prior to amendment by sec_143 of the protecting americans from tax hikes act of path act enacted as part of the consolidated appropriations act division q publaw_114_113 129_stat_2242 date p represents that the facts are as follows facts p is the common parent of an affiliated_group_of_corporations including sub1 and sub2 which files consolidated federal_income_tax returns on a calendar_year basis their overall_method_of_accounting is an accrual_method prior to its acquisition by p sub1 was the common parent of an affiliated_group_of_corporations including sub2 that filed consolidated federal_income_tax returns on date2 p acquired all the outstanding_stock of sub1 the acquisition caused sub1’s consolidated_group to terminate as a result of p becoming the new parent_corporation following the acquisition sub1 sub2 and the other members of sub1’s consolidated_group became directly or indirectly wholly-owned subsidiaries of p during the year1 taxable_year sub1 placed_in_service 5-year_property that is qualified_property as defined in sec_168 before the application of sec_168 the 5-year_property had a total unadjusted depreciable basis of dollar_figurea also during the year1 taxable_year sub1 and sub2 placed_in_service 7-year_property that is qualified_property as defined in sec_168 before the application of sec_168 with a total unadjusted depreciable basis of dollar_figureb and dollar_figurec respectively other than nonresidential_real_property this property was the only property placed_in_service by sub1 and sub2 during the year1 taxable_year for such 5-year and 7-year_property p determined to make the election under sec_168 not to claim the additional first year depreciation under sec_168 firm was engaged to prepare p’s consolidated federal_income_tax return for the year1 taxable_year the due_date without extensions of such return was date3 prior to this date firm attempted to electronically file form_7004 application_for automatic_extension of time to file certain business income_tax information and other returns for p’s consolidated federal_income_tax return for the year1 taxable_year firm believed that form_7004 was timely filed extending the due_date to date4 on or about date3 plr-120523-17 firm notified p that the due_date of p’s consolidated federal_income_tax return for the year1 taxable_year had been extended to date4 on date4 p filed its consolidated federal_income_tax return for the year1 taxable_year on this return p represents that sub1 and sub2 did not deduct the additional first year depreciation for the 5-year and 7-year_property that are qualified_property placed_in_service during the year1 taxable_year to this return p represents that it attached a statement stating that p’s consolidated_group is making the election under sec_168 not to deduct the additional first year depreciation for the following classes of qualified_property placed_in_service during the year1 taxable_year and 15-year_property subsequent to date4 firm discovered that it had not timely filed the above- mentioned form_7004 as a result p’s consolidated federal_income_tax return for the year1 taxable_year was not timely filed because p did not timely file such return sub1 and sub2 failed to make the election not to deduct the additional first year depreciation for all the 5-year and 7-year_property that are qualified_property and placed_in_service during the year1 taxable_year ruling requested sub1 and sub2 request an extension of time to make the election under sec_168 not to deduct the additional first year depreciation under sec_168 with respect to 5-year and 7-year_property that are qualified_property placed_in_service during the taxable_year ended date1 law sec_168 allows in the taxable_year that qualified_property is placed_in_service a 50-percent additional first year depreciation deduction for qualified_property i acquired by a taxpayer after date and before date or after date or date for qualified_property described in sec_168 or sec_168 and before date and ii placed_in_service by the taxpayer before date or after date or date for qualified_property described in sec_168 or sec_168 and before date or date for qualified_property described in sec_168 or sec_168 sec_168 provides that a taxpayer may elect not to deduct the additional first year depreciation for any class of property placed_in_service during the taxable_year the term class of property is defined in sec_1_168_k_-1 of the income_tax regulations as meaning in general each class of property described in sec_168 for example 5-year_property see section dollar_figure of revproc_2008_54 2008_2_cb_722 rules similar to the rules in sec_1_168_k_-1 for qualified_property or for 30-percent plr-120523-17 additional first year depreciation deduction apply for purposes of sec_168 as currently in effect sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made by the due_date including extensions of the federal tax_return for the taxable_year in which the property is placed_in_service by the taxpayer sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made in the manner prescribed on form_4562 depreciation and amortization and its instructions the instructions to form_4562 for the year1 taxable_year provided that the election not to deduct the additional first year depreciation is made by attaching a statement to the taxpayer’s timely filed tax_return indicating that the taxpayer is electing not to deduct the additional first year depreciation and the class of property for which the taxpayer is making the election under sec_301_9100-1 the commissioner of internal revenue has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusion based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly sub1 and sub2 are granted an extension to and including date4 to make the election not to deduct the additional first year depreciation under sec_168 for all 5-year and 7-year_property placed_in_service by sub1 and sub2 during the taxable_year ended date1 that qualify for the additional first year depreciation deduction in this regard we will consider this election made by sub1 and sub2 on p’s consolidated federal_income_tax return for the taxable_year ended date1 filed on date4 to be timely made except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provisions of the code including other subsections of sec_168 specifically no opinion is plr-120523-17 expressed or implied on whether any item of depreciable_property placed_in_service by sub1 and sub2 during the taxable_year ended date1 is eligible for the additional first year depreciation deduction further this letter_ruling does not grant an extension of time for filing p’s consolidated federal_income_tax return for the taxable_year ended date1 this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter_ruling to p’s authorized representative we are also sending a copy of this letter_ruling to the appropriate operating division director sincerely kathleen reed ___________________________ kathleen reed chief branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
